                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    EARL AL KALASHNIKOV,                                  MEMORANDUM DECISION
                                                              AND ORDER
                 Plaintiff,

    v.                                                   Case No. 2:19-cv-00411-CW-PMW

    GARY R. HERBERT, in his capacity as                    District Judge Clark Waddoups
    governor of the State of Utah; and HARRIS
    H. SIMMONS, for Shelter the Homeless, Inc.,        Chief Magistrate Judge Paul M. Warner

                 Defendants.


         District Judge Clark Waddoups referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(B). 1 At the outset, the court notes that Plaintiff Earl Al

Kalashnikov (“Plaintiff”) is proceeding pro se in this case. Consequently, the court will construe

his pleadings liberally. See, e.g., Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir.

2003). The court also notes that Plaintiff has been permitted to proceed in forma pauperis under

28 U.S.C. § 1915 (“IFP Statute”). 2 Before the court are the review of Plaintiff’s complaint 3 under

the authority of the IFP Statute and Plaintiff’s motion to supplement the amended complaint. 4




1
    See ECF No. 7.
2
    See ECF No. 1.
3
    See ECF No. 3.
4
    See ECF Nos. 13, 14.
        Whenever the court authorizes a party to proceed without payment of fees under the IFP

Statute, the court is required to “dismiss the case at any time if the court determines that . . . the

action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

In determining whether a complaint fails to state a claim for relief under the IFP Statute, the

court employs the same standard used for analyzing motions to dismiss for failure to state a

claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Kay v. Bemis, 500 F.3d

1214, 1217-18 (10th Cir. 2007). Under that standard, the court “look[s] for plausibility in th[e]

complaint.” Id. at 1218 (quotations and citations omitted) (second alteration in original). More

specifically, the court “look[s] to the specific allegations in the complaint to determine whether

they plausibly support a legal claim for relief. Rather than adjudging whether a claim is

‘improbable,’ ‘[f]actual allegations [in a complaint] must be enough to raise a right to relief

above the speculative level.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56

(2007)) (other quotations and citation omitted) (second and third alterations in original).

        In undertaking that analysis, the court is mindful that Plaintiff is proceeding pro se and

that “[a] pro se litigant’s pleadings are to be construed liberally and held to a less stringent

standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991); see also, e.g., Ledbetter, 318 F.3d at 1187. At the same time, however, it is not “the

proper function of the district court to assume the role of advocate for the pro se litigant,”

Bellmon, 935 F.2d at 1110, and the court “will not supply additional facts, nor will [it] construct a

legal theory for [a pro se] plaintiff that assumes facts that have not been pleaded.” Dunn v. White,

880 F.2d 1188, 1197 (10th Cir. 1989) (per curiam). Further,

                [t]he broad reading of [a pro se] plaintiff’s complaint does not
                relieve the plaintiff of the burden of alleging sufficient facts on

                                                   2
               which a recognized legal claim could be based. . . . [C]onclusory
               allegations without supporting factual averments are insufficient to
               state a claim on which relief can be based. This is so because a pro
               se plaintiff requires no special legal training to recount the facts
               surrounding his alleged injury, and he must provide such facts if
               the court is to determine whether he makes out a claim on which
               relief can be granted. Moreover, in analyzing the sufficiency of the
               plaintiff’s complaint, the court need accept as true only the
               plaintiff’s well-pleaded factual contentions, not his conclusory
               allegations.

Bellmon, 935 F.2d at 1110 (citations omitted).

       Even when the court liberally construes Plaintiff’s complaint, the court concludes that

Plaintiff has failed to provide enough well-pleaded factual allegations to support his alleged

claims for relief. Plaintiff provides only conclusory allegations and fails to provide any

sufficiently detailed factual allegations that would allow the court to determine whether his

claims should survive dismissal.

       For those reasons, the court concludes that Plaintiff’s current complaint fails to state

claims upon which relief can be granted. At the same time, the court recognizes that “[d]ismissal

of a pro se complaint for failure to state a claim is proper only where it is obvious that the

plaintiff cannot prevail on the facts he has alleged and it would be futile to give him an

opportunity to amend.” Kay, 500 F.3d at 1217 (quotations and citation omitted). Accordingly,

Plaintiff is hereby provided with an opportunity to amend his current complaint. Plaintiff shall

file an amended complaint that complies with the requirements set forth in the above-referenced

authorities on or before March 23, 2020. Failure to do so will result in a recommendation to

Judge Waddoups that this action be dismissed.




                                                  3
         Also before the court is Plaintiff’s motion to supplement the amended complaint 5 which

seeks to add the full names and addresses of the defendants to the complaint. Plaintiff seeks to

provide this information for purposes of effecting service of process on defendants. As already

explained in the court’s October 10, 2019 order, 6 service of process at this time is premature.

Once the screening process is complete the court will be able to determine whether to effect

service of process on defendants. Until then, supplemental contact information is unnecessary.

For these reasons, Plaintiff’s motion to supplement the amended complaint 7 is denied.

         IT IS SO ORDERED.

         DATED this 3rd day of March, 2020.

                                              BY THE COURT:




                                              PAUL M. WARNER
                                              Chief United States Magistrate Judge




5
    See ECF Nos. 13, 14.
6
    See ECF No. 15.
7
    See ECF Nos. 13, 14.

                                                 4
